Citation Nr: 1451932	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to a certificate of eligibility for specially adapted housing.

3.  Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or by reason of being housebound.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In October 2014, the Veteran's representative filed a motion to withdraw representation for good cause, and notice of such was sent to the Veteran.  See 38 C.F.R. § 20.608(b)(2) (2014).  Based on the representative's statements in that motion as well as the Veteran's conduct at the Board hearing, the Board finds that good cause has been shown and, therefore, the motion is granted and the Veteran therefore proceeds in this matter pro se.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The issues of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back disorder, to include as secondary to service-connected ankle disabilities, entitlement to increased ratings for a right wrist disability and for bilateral ankle disabilities, and entitlement to service connection for peripheral neuropathy of the upper extremities, and to service connection for peripheral neuropathy of the lower extremities, to include as due to a back disorder and service-connected ankle disabilities, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Board Hearing Transcript at 8-9, 13, 22; Correspondence, June 2010.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The issues of entitlement to a certificate of eligibility for specially adapted housing, financial assistance in the purchase of an automobile or other conveyance and adaptive equipment (or for adaptive equipment only), and to SMC based on the need for aid and attendance or by reason of being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran is currently service-connected for a chronic pain disorder with depression, a right wrist disability, bilateral ankle disabilities, and a scar (not relating to a burn); the Veteran has a total disability rating based on individual unemployability (TDIU).

2.  The Veteran does not have a service-connected disability involving blindness in both eyes with 5/200 visual acuity or less, the anatomical loss or loss of use of both hands, or burns or an inhalation injury.


CONCLUSION OF LAW

The criteria for entitlement to a special home adaptation grant are not met as a matter of law.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for a special home adaption grant, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the instant case, as explained in detail below, there is no legal basis upon which the sought benefits may be awarded, and the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, any defect under the VCAA is harmless.

II.  Analysis

The Veteran claims entitlement to a special home adaptation grant.

The Board finds it helpful to first address the Veteran's assertions regarding his alleged Charcot-Marie-Tooth disease (CMT) and his diagnosed peripheral neuropathy and back conditions.  The Board emphasizes that the Veteran is presently not service-connected for CMT, peripheral neuropathy, or a back disorder.  Therefore, by law (which law is outlined below), the Veteran cannot qualify for a special home adaption grant based on any of these conditions at this time (nor may the Board award a certificate of eligibility for specially adapted housing, an automobile or other conveyance and/or adaptive equipment, or SMC based on these nonservice-connected disabilities).

Unfortunately, the Board does not have jurisdiction at this time to decide whether service connection for CMT, peripheral neuropathy, or a back disorder is warranted.  That must first be addressed by the RO.  Thus, the Board has referred these issues to the RO for adjudication as explained in the introduction above.  In the event service connection is granted for CMT, peripheral neuropathy, or a back disorder, the Veteran may file a new claim for a certificate of eligibility for a special home adaption grant based on those newly service-connected conditions (if the Board ultimately denies this claim presently on appeal).

Under 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a, a certificate of eligibility for assistance in acquiring necessary special home adaptions, or for assistance in acquiring a residence already adapted with necessary special features (i.e., a "special home adaptation grant") may be issued to a veteran who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; who has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and who has a service-connected disability involving blindness in both eyes with 5/200 visual acuity or less, or who is in receipt of VA compensation for permanent and total disability (i.e., a 100 percent rating or a TDIU) for a service-connected disability that involves:

(1) The anatomical loss or loss of use of both hands;

(2) Deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk;

(3) Full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or

(4) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).

Criteria (2) through (4) listed above pertaining to burns or an inhalation injury were added in revisions to 38 C.F.R. § 3.809a applicable to all applications received by VA on or after July 30, 2008.  See 75 Fed. Reg. 57,859-01 (Sept. 23, 2010).  Also, the above criteria in 38 C.F.R. § 3.809a that a service-connected disability involve blindness in both eyes was recently amended by removing a prior requirement that such blindness be rated as permanently and totally disabling.  See 79 FR 54608-01 (September 12, 2014). 

In this case, the Veteran is not presently service-connected for blindness, any disability involving both upper extremities, or involving burns or an inhalation injury.  Rather, he is only service-connected for a chronic pain disorder with depression, a right wrist disability (status post fracture and carpal tunnel release), bilateral ankle disabilities, and a scar (relating to his right wrist carpal tunnel release, not any burn).  Therefore, regardless of the facts of the Veteran's case, he cannot be entitled to a special home adaptation grant as a matter of law, and the claim must therefore be denied as a matter of law.

The Board notes that although the Veteran does not meet the criteria at this time for a special home adaption grant, this denial does not in any way affect his other claim on appeal before the Board for a certificate of eligibility for specially adapted housing, which claim is being remanded for further development as explained in the remand section below.

In summary, the Board concludes that the Veteran's claim for a special home adaption grant must be denied as a matter of law; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5017(b) (West 2014).


ORDER

Entitlement to a special home adaption grant is denied.


REMAND

A.  Certificate of Eligibility for Specially Adapted Housing

The Veteran claims entitlement to a certificate of eligibility for specially adapted housing.

Under 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809, a certificate of eligibility for specially adapted housing may be extended to a veteran if the veteran has been awarded permanent and total disability (i.e., a 100 percent rating or TDIU) due to a service-connected disability involving (in pertinent part):

(1) The loss or loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

(2) The loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(3) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The Board notes that VAOPGCPREC 94-90 held that a veteran's receipt of a TDIU satisfies the prerequisite of a permanent and total rating for purposes of receipt of Chapter 11 compensation benefits, including as to eligibility for financial assistance in the acquisition of specially adapted housing. 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

The Board acknowledges that the Veteran is currently in receipt of TDIU.  Therefore, he does meet the legal requirement of being in receipt of total disability compensation.

Therefore, the next key question in this case is whether the Veteran's service-connected chronic pain disorder with depression, right wrist disability, ankle disabilities, or scar cause the loss or loss of use of both lower extremities so as to preclude locomotion, or whether either of the other two criteria listed above are met.

The Veteran was afforded three VA examinations in February 2009 and March 2009.  One of the two March 2009 VA examination reports reflects that the examiner noted that the Veteran was essentially combative and not cooperating with the VA examination, and that the examiner was therefore not able to provide any diagnosis or opinion.  In that regard, the Board emphasizes that the duty to assist and provide the Veteran with a VA examination is a two-way street, and due to his failure to cooperate with that March 2009 VA examination, there is no further duty to provide any more VA examinations relating to this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The other March 2009 VA examiner noted that the Veteran had been diagnosed with peripheral neuropathy, and that he was unable to perform his activities of daily living (ADLs) without assistance or leave the confines of his home.

The February 2009 VA examiner recorded diagnoses of DJD of the right ankle, diminished range of motion of the left ankle, bilateral decreased circulation of the legs and feet, and an old fracture of the right wrist.

As explained above, the Veteran is not presently service-connected for peripheral neuropathy, and the Board has no jurisdiction at this time to decide whether service connection for peripheral neuropathy is warranted.  He is also not service-connected for decreased circulation, and the Veteran has not sent any correspondence to VA indicating that he wished to file a claim for service connection for decreased circulation.

Rather, as explained above, the next key question in this case is whether the Veteran has loss or loss of use of both lower extremities so as to preclude locomotion due to his service-connected chronic pain disorder with depression, right wrist disability, ankle disabilities, or scar, or whether the other criteria from 38 C.F.R. § 3.809 listed above are met.  Neither of the above two VA examiners addressed this question.  Therefore, the Board finds that this matter should be remanded to obtain a VA medical opinion to address this question (to the extent feasible).

In addition, the Veteran testified at the Board hearing that he was recently treated by a private neurosurgeon, Dr. S.N., two months prior.  See Transcript at 13.  While the Board acknowledges that the Veteran testified that Dr. S.N. treated or diagnosed low back and leg conditions, and while the Board also acknowledges that the Veteran recently submitted an October 2014 letter from Dr. S.N., nevertheless, the Board finds that on remand, any outstanding private treatment records from Dr. S.N. should be obtained in the event that they might relate to this claim or his other claims on appeal for an automobile and/or adaptive equipment, or his claim for SMC.

The Veteran also testified that his private providers had provided or would provide written opinions regarding his claim for a certificate of eligibility for specially adapted housing.  See Transcript at 14-15.  Therefore, on remand, the Veteran should be asked to provide any private medical opinions in his possession relating to his claims.

B.  Automobile or other Conveyance and Adaptive Equipment

The Veteran claims entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only. 

Under 38 U.S.C.A. §§ 3901 and 3902, and 38 C.F.R. § 3.808, a veteran may be entitled to financial assistance to purchase an automobile and/or adaptive equipment if the veteran has a service-connected disability involving (in pertinent part):

(1) The loss or permanent loss of use of one or both feet; or

(2) The loss or permanent loss of use of one or both hands.

As noted above, the Veteran is currently service-connected for a chronic pain disorder with depression, a right wrist disability, bilateral ankle disabilities, and a scar.

Also as noted above, the Veteran was afforded three VA examinations in February 2009 and March 2009, and one of the VA examiners noted that the Veteran was essentially combative and not cooperating with the VA examination, and that the examiner was therefore not able to provide any diagnosis or opinion.  Therefore, again, the Board finds that due to his failure to cooperate with the VA examination, there is no further duty to provide any more VA examinations relating to this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Neither of the other two VA examination reports dated in February 2009 and March 2009, however, addressed whether the Veteran's chronic pain disorder with depression, right wrist disability (status post fracture and carpal tunnel release), bilateral ankle disabilities, and/or a scar result in loss or permanent loss of use of one or both feet or one or both hands.  Therefore, the Board finds that this matter should be remanded to obtain a VA medical opinion to address this question (to the extent feasible).

C.  SMC

The Veteran also claims entitlement to SMC based on the need for aid and attendance or by reason of being housebound.

Special monthly compensation is generally provided for a veteran who, as a result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).  The factors for determining the need for regular aid and attendance are set forth in 38 C.F.R. § 3.352(a), which include (it is not required that all of the enumerated factors are found to exist): inability to dress or undress, inability to keep oneself clean and presentable, frequent need of aid to adjust a prosthetic device, inability to feed oneself due to loss of coordination of upper extremities or extreme weakness, inability to attend the wants of nature, or physical or mental incapacity that requires care or assistance on a regular basis to protect from the hazards or dangers of the daily environment. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.

Special monthly compensation at the lower "housebound rate" is generally provided for a veteran who is not in need of regular aid and attendance, but who has a single permanent disability rated 100 percent disabling and either (a) has additional service-connected disability or disabilities independently rated at 60 percent, or 
(b) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2014).  A Veteran will be determined to be permanently housebound when he or she is substantially confined to his or her house or immediate premises due to disability or disabilities that it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c) (West 2014); 38 C.F.R. § 3.351(d)(2) (2014).  The grant of a TDIU based on a single disability constitutes a service-connected disability rated as totally disabling (100 percent) for purposes of section 1114(s).  Bradley v. Peake, 22 Vet.App. 280, 293 (2008).  A TDIU rating "that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability."  Buie v. Shinseki, 24 Vet. App. 242 (2010).

The Board notes as an initial matter that the Veteran has no single service-connected disability evaluated as 100 percent disabling.  He is, however, in receipt of TDIU compensation, which apparently was awarded based solely on his service-connected chronic pain disorder with depression.  See Rating Decision, October 1997 (citing Letter, Dr. P.J., February 1995).

As explained above, the Veteran was afforded three VA examinations in February 2009 and March 2009, and one of the VA examiners noted that the Veteran was essentially combative and not cooperating with the VA examination, and, therefore, there is no further duty to provide any more VA examinations relating to this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Even so, the Board acknowledges that the other March 2009 VA examiner noted that the Veteran had been diagnosed with peripheral neuropathy, and that he was unable to perform his activities of daily living (ADLs) without assistance or leave the confines of his home.  The Board also acknowledges that certain recent VA treatment records show that the Veteran was in receipt of PCA services.  See., e.g., VA treatment record, August 2, 2011 (addendum; VVA p. 34 of 384).  

None of the VA examination reports, however, addressed whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance due to his service-connected disabilities, namely, a chronic pain disorder with depression, right wrist disability, bilateral ankle disabilities, and/or a scar; or, if not, then whether he is permanently housebound by reason of his service-connected disabilities.  Therefore, this matter must be remanded to obtain a VA medical opinion for clarification of such.

Finally, the Veteran also testified that his private physicians had provided or would provide written opinions regarding his claim.  See Transcript at 14-15.  Therefore, on remand, the Veteran should be asked to provide any private medical opinions in his possession relating to his claim for SMC based on the need for aid and attendance or by reason of being housebound.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file (paper or electronic) all of the Veteran's recent VA treatment records dated since July 2012.

2.  Obtain copies of any private treatment records from Dr. S.N. dated since June 2014 (referenced by the Veteran at the Board hearing) and associate them with the claims file; to that end, request that the Veteran either provide a completed Form 21-4142 authorization for the records, or that he provide copies of such records himself.

To the extent these records are identified by the Veteran but are found to be unavailable, this should be specifically noted in the claims file.

3.  Ask the Veteran to provide any private medical opinions in his possession relating to his claims for:
(a) a certificate of eligibility for specially adapted housing, (b) an automobile or other conveyance or adaptive equipment, and (c) for SMC based on the need for aid and attendance or by reason of being housebound.

4.  After all of the above development has been completed, ask the VA examiner who prepared the March 2009 VA examination report (aid and attendance), or another qualified person, to review the entire claims file, including a copy of this Board remand and the Board hearing transcript, and to provide an opinion as to whether the Veteran's service-connected chronic pain disorder with depression, right wrist disability, bilateral ankle disabilities, and right wrist scar involve:

(a) The loss or loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

(b) The loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

(c) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

(d) The loss or permanent loss of use of one or both feet;

(e) The loss or permanent loss of use of one or both hands;

(f) The need for regular aid and attendance of another person; 

(g) Rendering the Veteran housebound.

The examiner is also asked to specifically note whether, due to the Veteran's service-connected disabilities, he is (without assistance): (i) unable to dress or undress, (ii) unable to keep himself clean and presentable (e.g., bathe), (iii) unable to adjust a prosthetic device that is in frequent need of adjustment, (iv) unable to feed himself due to loss of coordination of upper extremities or extreme weakness, (v) unable to attend the wants of nature, and (vi) whether the Veteran has physical or mental incapacity due to his service-connected disabilities that requires care or assistance on a regular basis to protect him from the hazards or dangers of his or her daily environment.

Please note that the term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

The examiner must provide a complete rationale for all opinions expressed.

If the examiner is unable to provide an opinion without resorting to mere speculation, please ask the examiner to provide reasoning for such so as to avoid further remand for clarification.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


